Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 1 of 24

 

From: Craig S Wright [A]

Sent: 4/24/2014 10:56:59 AM

To: ‘Ira K' [clocktime2020@ gmail.com]
ce: ‘Andrew’ [asommer@ciaytonutz.com]
Subject: RE: Questions

ira,

Andrew can give you a good idea of the history. The problems we have faced come to knowledge of what we have been
doing. The Tax office know that Dave and | have been working on this since 2008.

Next week (Tuesday) | am attending a session to help people at the senior commission/commissioner level in the tax
office come to terms with Bitcoin. | have been dragged before the Federal Police to teach them, state police, treasury.

iam being made to know my place.

The software Dave updated and which | have transferred back in OUR company, and it is OURs as you are Dave's heir,
was done at a zero tax level. This is all good under the law. Basically, the GST (Hke a Vat) cancels as it is an international
transfer. That stated, they can still use it as a means to make sure Lam in my place.

The way this is working is,
« WK tome international and NO GST {all good}
@ ME to company GST cancels

in this, | have a GST debt, the company has a gain. On the software frorn WK to Coin-Exch, | have an overall GST debt
owed of 53.7 million (give or take}. The cormpany gets a return of 3.7 million. The net outcarne is zero tax as they cancel.

What the tax office can do is use this and hold payrnents back ta the company. They are trying to fish. They want
information that they are not legally entitled to have. So far, they have fabricated documents (and been caught), used
half-truths to make it seem as if things are wrong to others and more.

One issue they have is that | will be reinvesting all of what | get for now. This means Ido not pay taxes as | will be taking
the gain and spending it exclusively on deductible areas that will grow the business. [live on an income less than half my
staff but itis enough. What does matter is that by doing this, we can create something.

iwill send you a timeline of events this weekend.

ido not know what your views are, but you will learn sore more of Dave and |. | still do a lot of wark with Casinos, Sport
Betting and other gaming firms. Some of this is not really legal within the US, hence Panama. Much of that secrecy
comes from the fact that the US government would have closed what we did dawn as well if they could have, garning
would have been a great excuse to kill off Bitcoin. The thing is, it paid the bills. | do not gamble myself at all, but the guys

who run these sites pay well and we needed funds.

Dave took the 2 million lines of code that had in 2010 and transformed these into a decumented set of over 6 million
lines of code. | have sent the software analysis to you already.

ihave told you | would answer anything, but itis perhaps time I start just telling you everything.
Craig

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 7:37 PM

DEFAUS_00627954
Case 9:18-cv-80176-BB Document511-8 Entered on FLSD Docket 05/18/2020

To: Craig S Wright
Subject: Re: Questions

i'd better get some sleep.. it's 5:30am here.

goodnight.

On Wed, Apr 23, 2014 at 5:35 AM, Ira K <clocktime2020@gmail.com> wrote:
alright, thank you.

 

On Wed, Apr 23, 2014 at 5:33 AM, Craig S Wright <craig@]g wrote:

ira, when | offered to tell you everything and involve you, | was serious.
| {have told the solicitor (attorney) that you are able to ask anything. | do mean that.
Not just half-truths that others with agendas will state, but ANYTHING.

» From: Ira K [mailto:clocktime2020@gmail.com]
» Sent: Wednesday, 23 April 2014 7:32 PM

© To: Craig S Wright

» Subject: Re: Questions

( alright, thanks for explaining things.

_ On Wed, Apr 23, 2014 at 5:31 AM, Craig S Wright <craig@ qa wrote:

You will have it in the morning.

- From: Ira K [mailto:clocktime2020@gmail.com]
- Sent: Wednesday, 23 April 2014 7:30 PM

© To: Craig S Wright

| Subject: Re: Questions

yes, thanks.

Page 2 of 24

DEFAUS_00627955
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 3 of 24

| Twill put a spread sheet together that lets you see the impact of taking money early vs later tomorrow if this is OK?

Yearly amounts

» 500k, Imill... .4 million,

_ From: Ira K [mailto:clocktime2020@qmail.com]
_ Sent: Wednesday, 23 April 2014 7:20 PM

_ To: Craig S Wright

_ Subject: Re: Questions

_ Would it be possilbe to sell just | year of my holdings and keep the rest?

On Wed, Apr 23, 2014 at 5:15 AM, Craig S Wright <craig QS wrote:

» And if it does work (and | believe it will) we change the world in a manner that has not been seen for a long time — even
| more than the Internet

_ From: Ira K [mailto:clocktime2020@gmail.com]
_ Sent: Wednesday, 23 April 2014 7:05 PM

_ To: Craig S Wright

_ Subject: Re: Questions

_ If I stay the course Dave's estate is guaranteed 8 million in 2016?
- or is that with risk?

On Wed, Apr 23, 2014 at 4:58 AM, Craig S Wright <craig@ gS wrote:

He ran W&K

Uyen only started te help in Dec 2012 and we never completed moving things.

DEFAUS_00627956
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 4 of 24

| moved everything in 2011 to Dave as | needed the development to be at “arms length”. | could not be directly
invoived in it

| thought Dave would live forever. | know, a bad error.

_ From: Ira K [mailto:clocktime2020@qmail.com]
- Sent: Wednesday, 23 April 2014 6:52 PM

 

‘To: Craig S Wright
Subject: Re: Questions

Why did you choose to let him hold a seperate bitcoin wallet that you didn't have access to?

I thought all these assets belonged to W&K.

On Wed, Apr 23, 2014 at 4:46 AM, Craig S Wright <craig@ ig wrote:

. Denariuz will license from Coin-Exch.

The license wili be paid is shares and the company will be owned by Coin-Exch over time. Trying to do it ina manner
that is internationally tax advantageous.

| Basically, }am not avoiding tax, but trying to make sure that we create a structure like Google uses to make the amount
' we pay as small as possibie,

_ From: Ira K [mailto:clocktime2020@gqmail.com]
_ Sent: Wednesday, 23 April 2014 6:45 PM

_ To: Craig S Wright

_ Subject: Re: Questions

' and Denariuz?

DEFAUS_00627957
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 5 of 24
On Wed, Apr 23, 2014 at 4:43 AM, Craig S Wright <craig(@qqgg wrote:

ira,

ido not know what you have been led to believe. But lam not trying to take anything from Dave’s estate.

The eLearning program is to create a new form of MooC. The idea is to have large scale adaptive learning to the world.
Nearly free.

From: Ira K [mailto:clocktime2020@qmail.com]
Sent: Wednesday, 23 April 2014 6:32 PM

To: Craig S Wright

Subject: Re: Questions

I'm certainly not going to do anything to stifle the growth of the business you and he worked

so hard at.
On Wed, Apr 23, 2014 at 4:14 AM, Craig S Wright <craic@ gy wrote:
ira,

| have sold all the BTC that | plan to sell for now. In doing what we wanted to do, Dave and J arranged for the sale or
around 500,000 BTC so that we could have access to Core Banking software. The rest that | hold are in trust. The terms
of that trust are not met as yet and hence if | was to break it, | would also cause the tax liability to fall and that would
result in over 50% of the total being owed in taxes -- a result that would drop the price to about nothing and leave
nothing. i willnot do that. | will not collapse years of work for anyone or anything.

Dave and | decided to start Coin-Exch so that we could lock in some of the value. When we started planning this, it was
late 2012. We locked in the value of the software based on the price of BTC then, which was less than now and if it was
a year later we would have been smarter, but we took the option to cash aut. That was Dave. if we had waited even 3
months the value would have been 5 times more.

No, | am not doing this as | think it is going to make me a trillionaire. | am working to make a system that is fraud
| resistant. One that does not allow printing money and fractional reserve banking. No inflation and no federal reserve
BS,

DEFAUS_00627958
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 6 of 24

if you read the terms of the Judgernent fram the court, | did not receive Dave's Bitcoin. | accepted the software Dave
was developing for me. We had already exchanged this before he cied. ft is software that | started working on in 2003.
Dave completed it for me after we split things up. He did this contracting other peapie.

Llocked in the R&D amounts based on Dave's convincing me that was best. | am willing to take risks far more than him,
but to me, this will work or | will die trying.

i thought Dave just wanted to have some time to work less. That he was planning on taking some time off and doing
some relaxing and travel. He told me repeatedly that he was fine. He said the VA Hospital was covered as he was a vet.
He said that he was all good. He wanted sorne cash ta be able to do some other things he planned and we did talk
about the exoframe idea. | convinced hirn that we could make it fa Oct 2014 when if he needed we could take sore of
the R&D money that comes as a rebate on what has been expended and we could both spend a little time on us time.

i told him again and again that the wait is worth it. | gave him the figures and stated that he could have sold the
amount would leave him with. | wanted the software. That is what this is and always was about for me. With it, | can
complete what | have worked on for 11 years now.

My eges are not all in one basket. They are now tled to the Research funding as well.

idid the court action to ensure that the value was accepted. Not to force you, the estate etc into giving me anything,
but to ensure | had a value against the software that | had received already.

assume you know nothing of how Dave funded W&K?

isell myself to gaming companies. |am a security professional, cryptographer and programmer. | wrote software and
designed systems that created and became Lasseter’s OnLine Casino. | worked with Playboy Casino. | did coding for
Centrebet, Sporting Bet, BetLife etc.

in 20°10 | pave the source code for a good number of online casinos to Dave. Hence Panama. | put him in contact with
the people at Playboy. He used this code to fund the work, research etc.

[have files of Dave's that lcannot access now. These are TrueCrypt partitions. We held backups for the other, but no
passwords. | cannot access these. If | carinat finds a key or a password on these, | do not belleve that |can on yours.

DEFAUS_00627959
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 7 of 24

Dave was smarter than | was in some ways. He broke his wallets into many SOBTC sized addresses. | left several large
addresses that are not easy to move without making the world notice.

Dave estate is only worth 12 million IF you want to cash out right now.
IF you stay, you get the value AND the shares.

iwill list these in corning years and THEN they are worth more.

“Craig's worth valued at $500 million”

There is a trust a5 | noted. Less than 200,600 Bitcoin remain. We need 100,006 to make the bank idea work. | cannot
touch these yet even if want to. And right now, | do. That stated, | will not move more now in any event. Dave held
more and MtGox held some. I see both those sources as lost. Dave’s drives are a one day possible. Each year, it is
possible to crack more than double the key length that was previously possible. What | know of Dave's passwords

places therm at around 80 bits. We can expect them to be worth trying to crack in 10-12 years. Spending the next5
years on this is going to cover 5-10%¢ of the possibilities at a large cost. This is how crypto works.

What company owns right naw is:
e Software - incl source code and perpetual licenses valued at over $50 million.
# intellectual Property, design, codes etc

® Research claims

if we reinvest the Research rebates, we get 45% back in the following year. The program has been approved for three
years and locked in using an advance finding. This means, if we take the existing spend, we will get the following each
October:

e® 2014 $12 million base

e® 2015 $12 million base plus the 45% from 7014 reinvested = 17.4 million

e® 2016 S12 million base plus 45 % of the 17.4 Million (prior year reinvested) = $20 Million

That comes to around $50 million cash over three years. Of this, | will drive 30 million back into the company and leave
the last return as a wait and see if this all fails,

in 2016, Dave's estate gets 8 Million PLUS still has a share of the campany.

DEFAUS_00627960
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 8 of 24

IF you want, | will arrange that you can pull out. In this case, the following occurs:
* 2014 $12 million base ~ 4 million to Dave's Estate after costs plus 4 million from share sale (well i will try}.

* 2015 $12 million base plus the 455 fram 2014 remaining million reinvested = 17.4 million and 4 million to
Dave’s Estate after costs.

8 7016 513 million base plus 45 % of the 17.4 Million (prior year reinvested) = $20 Million with 4 million to
Dave's Estate after costs,

Here, in 2014, 2015 and 2016 the estate gets $4 million a year, but that is it.

if you do the latter option — | will raise funds to cover the shortfall using your shares, so | end in the same position
expenditure wise.

You can be a part of it and get paid. | offered this already.

You are talking of greed to me. Right now, | have told you that you can cash out at 4 million a year for three years or
see where this goes and have a payment of over 8 million plus a large share of what will be a listed company. That is
with risk. 12 Million without,

W&K used my software to fund everything.

if you think | will give up the software | have received from this and pull what Dave and | have worked years to put
together you are mad. i will make this open source before | end it. ff that happens, nobody makes anything. Not me,
not you, noe one,

Lam working on this no rnatter what. The amounts are locked in ONLY because of Dave. He wanted certainty. He
wanted to make sure we had something now. | did this and have structured ft so that we have this money now. We did
this early and the increase in BTC has been a loss really.

The software (including banking software} has cost over 50 million alone. When [| contracted for it, it was when BTC was
worth SL16.

DEFAUS_00627961
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 9 of 24

IF Dave and | did not start this when we did and waited 6 months (not that Dave could have) we could have used 10%
of the Bitcoin we held to do this. So, NO [will not move more now. If you get access to Dave's drives, then you can
move those. iam notin a rush. In the next few months, the cormpany will get money in AUDS and | will STILL not be
taking it other than to repay bills used in this process.

When Dave and | planned this, the ENTIRE holding, his, mine and that in trust was worth 20 million.

What Craig is worth in 10 years is up in the air, but | WILL drive 99% of this (my share} back into the project. What you
do is your choice. | will negotiate this, | will allow you to work with it as Dave’s heir, but | WILL NOT give it up.

So fra, the simple thing is do you want to be a part of it or to be paid out. | have spent the money. If you want, fight me
and have a copy of software that will be of ittle use without the parts we have completed since.

ALL | have is in this. EVERYTHING. If you want to not be a part, then i will provide Dave's estate with its due. If you want
to be a small part, then be a small part, if you want to be all in, then work as if you are.

There are no other options. Unless you can access Dave's drive, then the BTC Dave held remain locked away. The ones |
spent in doing this are spent and there is NO way to unspend them. The ones in trust are there for a purpose and |
selected a jurisdiction that cannot be forced to give thern over. Not even if the US government tries to make me.

So, as Ehave been saying, do you want to be a part of this? This is either as a silent shareholder or as a director. | have
offered both. Or do you want to argue the paint? There is no more to get and if you know my nistory, | will make sure
that everything ends up completely worthless before | lose what lam doing.

Ave did not want to ta $4million a year from this. He wanted something to live on. He never asked for more. lam not
taking that much, but that is YOUR choice. There are options, but one thing | will not do is give over the software or end
this,

Dave bullshitted me about how he was doing and worked himself ragged. He lied to me about what he needed. There is
NO WAY that | arn stopping this now. | owe this to Dave and | will NOT give it up even ta make Rarnona’s fife simpler
and Llove her,

So, do you wan to know more and be involved or do you want to argue it and | will end up making it completely open
source if i lose and then in place of the share | agreed with Dave you can have 100% of $0.

DEFAUS_00627962
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020

| Craig

/ From: Ira K [mailto:clocktime2020@qmail.com]
_ Sent: Wednesday, 23 April 2014 3:38 PM

: To: Craig Wright
_ Subject: Re: Questions

_ Please explain to me what is stopping you from selling some?

- Just because you think it will be worth trillions?

| On Wed, Apr 23, 2014 at 1:37 AM, Ira K <clocktime2020@gmail.com> wrote:

- It's not a matter of not believing in your abilities. I absolutely do.

| But that doesn't mean something shouldn't be taken off the table.
- Just like trading stocks, you have to know when to take a profit

_ and let the rest ride. No need for all eggs in one basket.

_ And yes. Worst case

| On 23/04/2014 3:31 pm, "Ira K" <clocktime2020@gmail.com> wrote:

 

Tam trying. But from what I understand so far, you are placing his value

_ in a gambled situation and worst case scenario, 12 million?

On Wed, Apr 23, 2014 at 1:28 AM, Craig Wright <craig@_q> wrote:
_ Before you go off on rash paths.... Try ans understand what. Is therre

| On 23/04/2014 3:24 pm, "Ira K" <clocktime2020@gmail.com> wrote:

 

Page 10 of 24

DEFAUS_00627963
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 11 of 24

_ 54k of coins could be mined in a few months with your operation if you still have it running.

- Or your new venture's success will recoup this payment.

| On Wed, Apr 23, 2014 at 1:20 AM, Ira K <clocktime2020@gmail.com> wrote:

 

- I don't understand your hesitancy. You know he was worth the amount I am asking.

 

| On Wed, Apr 23, 2014 at 1:19 AM, Ira K <clocktime2020@gmail.com> wrote:
| told you, I don't want to end up on the same sword as Dave.

_ He had faith. It doesn't always pan out.

On Wed, Apr 23, 2014 at 1:18 AM, Craig Wright <craic@ygiggummmg> wrote:
Then have faith

On 23/04/2014 3:17 pm, "Ira K" <clocktime2020@gmail.com> wrote:

 

- He is worth more than that.

On Wed, Apr 23, 2014 at 1:16 AM, Craig Wright <craic@ gy wrote:

Then take the 12 million and go

 

— On 23/04/2014 3:12 pm, "Ira K" <clocktime2020@gmail.com> wrote:
| Look where it got Dave by holding on for too long.

| Timing is Everything.

On Wed, Apr 23, 2014 at 1:11 AM, Craig Wright <craig@ gg wrote:

| We locked them into cash payment s

 

~ On 23/04/2014 3:09 pm, "Ira K" <clocktime2020@gmail.com> wrote:
I simply want the fair share that Dave earned.

- You told me you guys had 1 million bitcoins between you.

DEFAUS_00627964
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 12 of 24

I was only asking for 54,910. and you could keep all

his drives which may contain more.

On Wed, Apr 23, 2014 at 1:04 AM, Craig S Wright <craig Qi wrote:

| Wouild you prefer to know what you own or to argue it

| You want assets list, balance sheets etc, then ask. You ARE a major shareholder.

| You want to be a director and know it intimately — ask | have offered

/ You want to pull out ~ then do so and | will pay you out based on what Dave and | had been arranging.
| if you want to stay, then do so and come to know more of what Dave and I did.

| From: Ira K [mailto:clocktime2020@gmail.com]
_ Sent: Wednesday, 23 April 2014 2:56 PM

‘To: Craig S Wright
- Subject: Re: Questions
“You have the 40% of the refunds — i get any upside."

— Can you explain that to me?

On Wed, Apr 23, 2014 at 12:54 AM, Craig $ Wright <craig@ gms wrote:

' in 10 years | believe this will be 100 times bigger.

DEFAUS_00627965
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 13 of 24

' But | am serious, if you want to cash out, | will arrange something on the cash

| From: Ira K [mailto:clocktime2020@qmail.com]
» Sent: Wednesday, 23 April 2014 2:54 PM

_ To: Craig S Wright
_ Subject: Re: Questions

Why not take some off the table?

On Wed, Apr 23, 2014 at 12:53 AM, Craig S Wright <craig(@qqg wrote:

' You agree to that —! will have the lawyers draft something for you to have reviewed
| have NOT cashed out
» twill not

_ From: Ira K [mailto:clocktime2020@gmail.com]
_ Sent: Wednesday, 23 April 2014 2:51 PM

- To: Craig S Wright
_ Subject: Re: Questions

Tam open to arranging distribution of 10 million a year for 3 years,
- but not through a new untested business that you just stated "Worst

_ case scenarios 4 million".

DEFAUS_00627966
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 14 of 24

This is WHY wed the software transfer!

it locked in payments starting in Oct this year of 10 million a year for 3 years ~ get it now!
That was Dave — his idea

| We turn the BTC into R&D grants as cash!

| YOU ARE his estate ~ | have added you!

_ From: Ira K [mailto:clocktime2020@gmail.com!]
» Sent: Wednesday, 23 April 2014 2:47 PM

_ To: Craig S Wright
_ Subject: Re: Questions

_ Dave would prefer to lock in secured gains that have already been made.

| On Wed, Apr 23, 2014 at 12:46 AM, Ira K <clocktime2020@gmail.com> wrote:

 

_ There could be a new alternate crypto-currency that comes out and steals the thunder from Bitcoin

_ and the new business goes bankrupt.

 

| On Wed, Apr 23, 2014 at 12:44 AM, Ira K <clocktime2020@gmail.com> wrote:

| It wouldn't matter if I had 100%. What if the business doesn't fly?

On Wed, Apr 23, 2014 at 12:43 AM, Craig S Wright <craig Qa wrote:

' Ira — look at the balance sheet ~ you have 40% of the total worth in it

DEFAUS_00627967
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 15 of 24

» Do you get that?
NOT 10%

' From: Ira K [mailto:clocktime2020@gmail.com]
_ Sent: Wednesday, 23 April 2014 2:41 PM

/ To: Craig S Wright
_ Subject: Re: Questions

_ Tunderstand, but that is water under the bridge. We can't do anything about that now.
_ But we can provide his estate with fair compensation for his assistance. If he was
- 50% partner, or even 33% partner.. he would deserve more than 10% in a unproven

_ business and undisclosed coins.

On Wed, Apr 23, 2014 at 12:38 AM, Craig S Wright <craig(@gy wrote:

_ One issue that you have been fed half-truths on.

And yes, there is a lot that is messy from the time. | had no idea Dave was as sick as he was. He told me he was on top
» of it all. | believed him.

He said it was just a small operation and he would be up again soon, that we would present a paper in June that year.
_ Sa, yes, lots that was missed.

- From: Ira K [mailto:clocktime2020@gmail.com]
| Sent: Wednesday, 23 April 2014 2:35 PM

To: Craig $ Wright
_ Subject: Re: Questions

DEFAUS_00627968
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 16 of 24

_ Like I said, that is just one issue.. there are so many more.

| On Wed, Apr 23, 2014 at 12:33 AM, Craig S Wright <craig@]q wrote:

| Check:
® Otto

| ® Otto Maurer

| it is the font

| Mine is an image

/ All that makes it a signature is PGP

From: Ira K [mailto:clocktime2020@gmail.com]

» Sent: Wednesday, 23 April 2014 2:30 PM

To: Craig S Wright
_ Subject: Re: Questions

_ It doesn't matter if you create a new font from scratch that looks exactly like the one on the contract.

_ Each contract has signatures with variations. It is crystal clear to see.

| will need to dig through old emails and documents, but | can show it is a PDF type font.

DEFAUS_00627969
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 17 of 24

http://www.adobe.com/content/dam/Adobe/en/products/acrobat/pdfs/adobe-acrobat-xi-esign-pdf-file-tutorial-
ue. pdf

That will take time and | will need to look up what font was in there when Dave did this. i will also dig up the PGP
signature for you. Dave’s public key is out there on the web if you want to validate it.

| assume you know that Dave would not give ANYONE his private key — that includes me.

Andrew is a partner at Clayton Utz. | do not believe he will e- for all people say about lawyers (sorry Andrew}. Ask him
~he has received the PGP singed versions.

http://www.claytonutz.com/

| will put all this together for you by the weekend. | will show the font {as noted | need to check what it was as | do not
» know what Dave's system defaulted to. | am really sorry you have been lead to believe this is something more than it
was, but will this help?

Craig

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:15 PM

_ To: Craig S Wright
_ Subject: Re: Questions
_ It doesn't look like a type font.

_ There are 2 seperate contracts with the same style handwriting, but with slight variations.

_ On Wed, Apr 23, 2014 at 12:13 AM, Craig S Wright <craig Qa wrote:

Yes.

DEFAUS_00627970
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 18 of 24

The PGP key is the signature.

The PDF just adds it.

From: Ira K [mailto:clocktime2020@qmail.com]
_ Sent: Wednesday, 23 April 2014 2:10 PM

_ To: Craig S Wright
Subject: Re: Questions
_ Are you saying that the signature was just computer generated, a type font?

Ira

_ On Wed, Apr 23, 2014 at 12:05 AM, Craig S Wright <craig(@]y wrote:

The document was signed using PGP. That is the digital signature. The other was a PDF thing that gets applied. It was
' and never was handwritten. The signature is the PGP signing.

Dave’s interest is in founder shares in Coin-Exch.

' The sale of the software and its use leads to an Research & Development refund into the company. Coin-Exch receives
the moved the software and uses it for an R&D claim. That is why it was done. This is 45% of the expense.

That is what is obtained from this. That is what the ATO do not like.

Craig

DEFAUS_00627971
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 19 of 24

_ From: Ira K [mailto:clocktime2020@gqmail.com]
_ Sent: Wednesday, 23 April 2014 1:59 PM

- To: Craig S Wright
_ Subject: Re: Questions

Craig,

It's not about information that they fed me. It's about contracts that you signed and agreements that don't seem
- logical.

_ I don't understand why Dave would make that agreement with you for a business divorce. Why would a
_ successful

| partnership suddenly seperate and leave one partner with everything of accountable value and the other(Dave)
~ with

only 10% in a future venture and a undisclosed amount of Bitcoins? And the contract (CEWKO1 and
_ CEWK03) is

| signed the same month of his death and without his real signature. Nor do I believe it to be a digital signature.

- It doesn't even come close to his handwriting That is obviously a females signature. Things just don't make
sense.

Ira

On Tue, Apr 22, 2014 at 11:48 PM, Craig S Wright <craig@ ggg wrote:

ira,

| Dave died. i did the actions to make sure that the court signed off on what Dave and { planned.

The reason for the transfer is to use the R&D tax credit on the value of the software Dave and | developed.

- “I thought you appreciated Dave's contribution. ”

DEFAUS_00627972
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 20 of 24

More than | could express. This was not about screwing Dave or his estate, it was ensuring that we had something solid
as Dave died. | did that action as accountants etc advised it was necessary.

ithink they have mislead you as to what this is about. There is no GST (tax} on the software Dave transferred, but it is
being used by the ATO as an excuse to try and not pay other amounts that are owed.

Craig

From: Ira K [mailto:clocktime2020@gqmail.com]
Sent: Wednesday, 23 April 2014 1:37 PM

 

To: Craig S Wright
Subject: Re: Questions

Craig,

The information I have to work with is what you have told me and the documents from the ATO office.

From those documents it appears clear to see a systematic transfer of assets out of W&K back to you.

Up until April 15 Iwas a complete believer in what you were telling me. But you never mentioned

any of the actions you were taking against W&K prior to contacting us.

We could start by going step by step through the questionaire the ATO sent me. But I really didn't think

you would want to get into those details. I thought you appreciated Dave's contribution. Helping you

get the government funding to start it all, etc.

If you have more information that I'm missing you are more than welcome to email it to me.

Regards,

DEFAUS_00627973
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020 Page 21 of 24

Ira
On Tue, Apr 22, 2014 at 11:02 PM, Craig S Wright <craig@qqgg wrote:
ira,

| do not know what you have been told, but | think there is a need to go into detail.

Andrew (CC’d) is a tax partner with Clayton Utz. | am happy for you to ask him anything. This is permission for that. |! am
sure he will give better truth than the tax office. At least more of it and without fiering things.

Dave signed electronically. | have not ever stated that these are his. If | had wanted to do that | would have dug up
copies frorn the old company filings. The ATO and the court had the digitally signed documents. There is a wrapper as
the signature.

Dave held his BTC, not me for him.

i do not know what Dave’s resignation is. You mention a resignation, | do not know of one. | know what we planned —
| not know all of what was occurring in WK.

Craig

DEFAUS_00627974
 

Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 11:49 AM

 

To: Craig S Wright
Subject: Re: Questions

Craig,

Just as Dave believed in your vision and abilities, I share that
same belief. There is no doubt in my mind that you are capable of

achieving the goals you have set. And I am still in awe of your brilliance.

However, since receiving the documents from the ATO and spending more time
reviewing them, I feel like there are questionable discrepancies in the

contracts between you and W&K such as Dave's signatures, his resignation,
transfer of all accountable value, Uyen's role of Director, BAA projects, etc.

No need to go into details.

I can understand how you may have felt pressured to take actions to secure
the business you and Dave started. And the last thing I want to do is
stifle the growth of it. But Ido believe we need to remedy the lopsided

contractual exchange.

As the Executor for the Estate of the Director at W&K I propose we

reach an agreement that Dave himself would approve.

Good sir, my request equates to peace and prosperity for all:

Page 22 of 24

DEFAUS_00627975
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020

_ 1. Return 17% of the 323k bitcoins to Dave's estate.
_ 2. Retain only half our current holdings in Coin-Exch.

3. Remain friends that avoid all taxing troubles henceforth.
_ And I would still welcome you to attempt gaining access to Dave's drives.
If you are able to find his bitcoin files I would gladly give you half

- and invest Dave's other half into your new business.

_ Sincerely,

| Ira

On Tue, Apr 15, 2014 at 9:41 PM, Ira K <clocktime2020@gmail.com> wrote:

 

Sure, that sounds good to me.
_ Thanks.

On Tue, Apr 15, 2014 at 9:28 PM, Craig S Wright <craig@ ggg wrote:

» -would love you to be involved.

Page 23 of 24

_ How about we add you once we get the tax audit out of the way and also get directors insurance for you?

_ From: Ira K [mailto:clocktime2020@qmail.com]
Sent: Wednesday, 16 April 2014 11:17 AM

To: Craig S Wright
_ Subject: Re: Questions

| Honestly I don't know. I'm not sure what obligations must be met as a director?

DEFAUS_00627976
Case 9:18-cv-80176-BB Document 511-8 Entered on FLSD Docket 05/18/2020

_ If it jallows me to follow what's going on in the business, that would be interesting.
_ But if you feel it's in my best interest not to be involved with it because it might expose

me to legal liablilities, then I will certainly understand.

Thanks,

dra
On Tue, Apr 15, 2014 at 8:48 PM, Craig S Wright <craig Qa wrote:

> Hi Andrew,

_ Can you help Ira with this please.
it is hostile everywhere right now. That stated, Dave

[Message clipped]

Page 24 of 24

DEFAUS_00627977
